Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Similarly, applicant is reminded of their duty to disclose as described in 37 CFR 1.56 - Duty to disclose information material to patentability. See for example US 2018/0143292 A1 (Przybyla; Horsley; Kline).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin (US 2006/0284792 A1), and further in view of Chen712 (US 2018/0180712 A1).
Regarding claim 1, Foxlin teaches a method comprising:

providing at least a first receiver comprising an ultrasonic transducer [#512 ultrasonic transducers];
determining a relative position in three dimensional space between the first transmitter and the first receiver [0060-0061 hand position measured in head space; 0045 position tracker adapted to track a position of a first localized feature associated with a limb of the user relative to the user’s head];
determining an orientation in three dimensional space of at least one of the first transmitter and the first receiver [0047 inertial sensor on a user's head, mounting a second inertial sensor elsewhere on the user's body or in an object held by the user ; 0062 tracking hardware can provide full 6-DOF tracking; 0045 orientation tracker for mounting on a user’s head…position tracker];
[field of view] for the at least one of first transmitter and the first receiver [0075 intended headset geometry, tracking range and optical field of view are illustrated superimposed on an isogram of a vertical slice through the GDOP data in FIG. 3. The plane of the microphones is angled downward 45° to insure that the system has tracking coverage for hands in the lap.]; 
determining a field of view relationship between the first transmitter and the first receiver based at least in part on the field of view data, the determined relative position and the determined orientation [fig. 3 shows different tracking regions with different field of view cones; 0075 explains distance in meters dictates tracking resolution at range]; and
determining pose information for at least one of the first transmitter and the first receiver by weighting measurements of an ultrasonic signal emitted by the first transmitter and received by 

    PNG
    media_image1.png
    528
    642
    media_image1.png
    Greyscale

	Foxlin teaches a field of view for a head mounted tracker with a return view shown for a hand mounted device [#510 and #512 arrows from ultrasonic transducer shown in fig. 5]  … and yet Chen712 teaches obtaining field of view data for the at least one of first transmitter and the first receiver [0006 ultrasonic transmitters and an inertial measurement unit … to detect inertial data; 0031 ultrasonic transmitters of the ultrasonic array 121 are disposed to face different orientations on the first device 120. …if the processor 143 can access the arrangement pattern of the first device 120, the processor can obtain the facing of these ultrasonic transmitters. As such, 
It would have been obvious to combine the headset and hand held device tracked with ultrasonic and inertial sensors as taught by Foxlin, with the detection of facing ultrasonic transducers as taught by Chen712 so that as a handheld transducer leaves/enters the field of view of a headset the visible transducer(s) may be enabled.
Regarding claim 6, Foxlin as modified also teaches the method of claim 1, wherein the field of view data comprises a definition of a cone describing a range of at least one of transmission and reception of ultrasonic signals [fig. 3 shows different tracking regions with different field of view cones; 0075 explains distance in meters dictates tracking resolution at range].
Regarding claim 7, Foxlin as modified also teaches the method of claim 1, wherein the field of view data comprises a transducer characteristic as a function of angle [fig. 3 shows different tracking regions with wider and narrower field of view cones].
Regarding claim 8, Foxlin also teaches the method of claim 1, wherein determining at least one of the relative position and the orientation is based at least in part on transmitting and receiving ultrasonic signals [0003 Virtual reality (VR) systems require tracking of the orientation and position of a user's head and hands with respect to a world coordinate frame…; 0057 ultrasonic tracker; 0058 ultrasonic receiver; 0122 the drift of these inertial sensors is corrected by making measurements with an ultrasonic, optical or magnetic tracking reference device mounted in the environment.].
Regarding claim 9, Foxlin also teaches the method of claim 1, wherein at least one of the first transmitter and the first receiver further comprises an inertial measurement unit and wherein 
Regarding claim 16, Foxlin also teaches the system of claim 15, wherein the at least one of the first transmitter and the first receiver further comprises an inertial measurement unit and wherein at least one of the determined relative distance and the determined orientation is based at least in part on information from the inertial measurement unit [0011 orientation tracker including an inertial sensor; 0047 inertial measurement units tracking position of one sensor relative to the other].

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin (US 2006/0284792 A1) and Chen712 (US 2018/0180712 A1) as applied to claim 1 above, and further in view of Chen353 (US 2018/0188353 A1).
Regarding claim 2, Foxlin does not explicitly teach … and yet Chen353 teaches the method of claim 1, wherein the weighting the ultrasonic measurements is based on a reception probability for the first receiver of the ultrasonic signal emitted by the first transmitter [0025 head mounted display…track the motion of the first device with respect to the second device; 0043 The processor 230 includes an optical position solver 231, an acoustic position solver 232, an angle weighted filter 233, a distance weighted filter 234, an orientation calculator 235, and a fuse state machine 
It would have been obvious to combine the 6DOF controller tracking by a head mounted display as taught by Foxlin, with the tracking as taught by Chen along with weighted fusing of positions so that sensor fusion may rely on distances which are in view (i.e., while the object to be tracked is moving) which is obvious because there is a need to consider that a controller under the motion of a human hand may be hidden from view by the human’s head mounted virtual reality headset and therefore ultrasonic ranging from out of view controllers should generally not be trusted while in view range measurements should be trusted.
Regarding claim 3, Foxlin as modified by Chen353 teaches the method of claim 2, wherein generating the field of view relationship between the first transmitter and the first receiver comprises determining the reception probability based on the determined relative position and at least one of: i) a determined orientation of the first receiver and field of view data for the first receiver [0006 tracking system determines relative position first and second device using different collection fields]; and ii) a determined orientation of the first transmitter and field of view data for the first transmitter [0007 conversely tracking device determines relative position between tracking device and target device; 0042 processor 230 can determine a relative position between the first device 100 and the second device 200 based on the image data and the ultrasonic data].
Regarding claim 4, Foxlin as modified by Chen712 teaches the method of claim 3, wherein determining the reception probability for the first receiver of the ultrasonic signal emitted by the first transmitter is based on both: i) a determined orientation of the first receiver and field of view 
Regarding claim 5, Foxlin as modified by Chen353 teaches the method of claim 2, wherein determining the reception probability comprises using the field of view data to evaluate an angular difference between the relative position between the first receiver and the first transmitter and at least one of. i) a determined orientation of the first receiver; and ii) a determined orientation of the first transmitter [0037 first device 100 is located in the ultrasonic detection fields UDF1-UDF2, it is the ultrasonic module 220 that tracks the position of the first device 100. When the first device 100 is located in the overlapped fields of the ultrasonic detection fields UDF1-UDF2 and the optical detection field ODF, both the optical module 210].

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin (US 2006/0284792 A1) and Chen (US 2018/0180712 A1) as applied to claims 1 or 11 above, and further in view of Van Loenen (WO 2004/095056 A1).
Regarding claim 11, Foxlin does not explicitly teach … and yet Van Loenen teaches the method of claim 1, further comprising using the field of view relationship to determine whether the received ultrasonic signal is a direct signal or a reflected signal [fig. 2 shows emitted ultrasound pulse which is direct arrival at receiver #226, while #231 and #230 show first reflection and further reflection; pg. 6 the processor is arranged to estimate as the further parameter an orientation of the object. If the object has a single receiver, ultrasound signals with different signatures may be 

    PNG
    media_image2.png
    567
    785
    media_image2.png
    Greyscale

It would have been obvious to combine the ultrasonic ranging as taught by Foxlin, with the beamforming as taught by Van Loenen because it is known in the art that beamforming an array of receivers on the object can be more sensitive to ultrasound signals approaching from particular directions (Van Loenen) [pg. 7].
Regarding claim 12, Foxlin as modified by Van Loenen teaches the method of claim 11, wherein the weighting [pg. 7 beamforming; pg. 4 in general any function that is capable of indicating a similarity between the detected ultrasound signal and the templates. The best matching template corresponds to the most likely position of the object. For increased robustness, several match functions can be evaluated, and their results can be combined in any way known in 
It would have been obvious to modify the ultrasonic ranging of Foxlin with the direct arrival peak detection as taught by Van Loenen because reflections may be weak or not present or not so pronounced and so cannot always be relied on to infer timing/distance for ranging purposes (Van Loenen) [pg. 2].
Regarding claim 13, Foxlin as modified by Van Loenen teaches the method of claim 11, wherein the weighting uses a nonzero weight when the received ultrasonic signal is a direct signal [pg 2 The fact that reflections are used instead of or in addition to the direct transmission peak has a number of advantages.; pg. 4 combined object position results using mathematics; ].
It would have been obvious to modify the ultrasonic ranging of Foxlin, with the mathematical combination of multiple distance measurements as taught by Van Loenen because averaging multiple distance measurements from different sources hopefully allows a more accurate measurement to be obtained (e.g., sensor fusion/kalman filtering).

Claims 10, 14-15, and 17-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Foxlin (US 2006/0284792 A1) and Chen (US 2018/0180712 A1) as applied to claim 1 above, and further in view of Foxlin191 (US 6,162,191 A1).
Regarding claim 10, Foxlin does not explicitly teach … and yet Foxlin191 teaches the method of claim 1, wherein at least one of the first transmitter and the first receiver further comprises an inertial measurement unit and wherein the weighting measurements of an ultrasonic signal emitted by the first transmitter and received by the first receiver is further based in part on pose information from the inertial measurement unit [col. 1: 30-40 ultrasonic trackers; col. 22:10-30 also useful to use a Kalman filter to combine the outputs from the two sets of sensors in the most appropriate manner. In general, a Kalman filter uses statistical and probabilistic information about the signal output by the two sets of sensors to make decisions about how much to weight the signals provided by one set of sensors, relative to the other].
It would have been obvious to modify the ultrasonic ranging of Foxlin, with the sensor fusion as taught by Foxlin191 because combining distance measurements from two sets of sensors allows a more accurate measurement to be obtained when the statistical trustworthiness of each sensor is taken into account.
Regarding claim 14, Foxlin does not explicitly teach … and yet Foxlin191 teaches the method of claim 1, further comprising fully weighting measurements of an ultrasonic signal during initialization until a threshold is exceeded [col. 1: 30-40 ultrasonic trackers; col. 22:10-30 also useful to use a Kalman filter to combine the outputs from the two sets of sensors in the most appropriate manner. In general, a Kalman filter uses statistical and probabilistic information about the signal output by the two sets of sensors to make decisions about how much to weight the signals provided by one set of sensors, relative to the other. For instance, if the Kalman filter decides that 
It would have been obvious to modify the ultrasonic ranging of Foxlin, with the initialization of the Kalman filter as taught by Foxlin191 because at power on no information about the position/orientation/pose of ranged devices is available and so as a start ultrasonic ranging is initially trusted as the total truth until proven otherwise.
Regarding claims 15 and 21, Foxlin teaches [similar to claim 1] but does not explicitly teach … and yet Foxlin191 teaches weighting measurements of an ultrasonic signal emitted by the first transmitter and received by the first receiver based at least in part on the determined field of view relationship [col. 22:10-30 also useful to use a Kalman filter to combine the outputs from the two sets of sensors in the most appropriate manner. In general, a Kalman filter uses statistical and probabilistic information about the signal output by the two sets of Sensors to make decisions about how much to weight the signals provided by one set of sensors, relative to the other. For instance, if the Kalman filter decides that there is a high probability that the compensating sensor signal accurately reflects the angular orientation, that sensor signal is weighted more heavily than the signal output by the drift sensitive sensors].
It would have been obvious to modify the ultrasonic ranging of Foxlin, with the initialization of the Kalman filter as taught by Foxlin191 because once the position/orientation/pose of ranged devices is available devices which are partially hidden or out of view of other devices can be reasonably assumed to be providing incorrect or less accurate sensor data..
Regarding claim 17, Foxlin also teaches the system of claim 15, wherein the other of first transmitter or the first receiver is a base station [abstract head-worn tracking device that tracks a hand-mounted 3D beacon relative to the head].
Regarding claim 18, Foxlin also teaches the system of claim 17, wherein the at least one object is a handheld controller [abstract head-worn tracking device that tracks a hand-mounted 3D beacon relative to the head; 0125 sword-fighting or gun-fighting game or trainer, a surgical trainer, an immersive design environment, a human-computer interface, or any other application known or not yet known which requires tracking of a user's head and one or more limbs or limb-mounted devices].
Regarding claim 19, Foxlin also teaches the system of claim 17, wherein the at least one object is wearable worn by a human [abstract head-worn tracking device that tracks a hand-mounted 3D beacon relative to the head].
Regarding claim 20, Foxlin also teaches the system of claim 17, wherein the base station is a head-mounted display worn by a human [abstract head-worn tracking device that tracks a hand-mounted 3D beacon relative to the head].
Regarding claim 22, Foxlin also teaches the sensor processing unit of claim 21, wherein the sensor comprises one of the first ultrasonic transmitter [0057 ultrasonic tracker] and the first ultrasonic receiver [0058 ultrasonic receiver].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D ARMSTRONG whose telephone number is (571)270-7339.  The examiner can normally be reached on M - F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JONATHAN D. ARMSTRONG/
Examiner
Art Unit 3645



/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645